Honorable James E. Barlow             Opinion No. c-375
Criminal District Attorney
Bexar County Courthouse               Re:   Whether, in a criminal
San Antonio, Texas                          case on change of venue,
                                            the county from which
                                            venue is changed must
                                            reimburse the county in
                                            which the trial is held
                                            ~~~~:z%:Kyses
                                                  I expenses (Art.
                                            1038 C.C.P.); and fee
                                            for ap ointed counsel
Dear Mr. Barlow:                            (Art. &&a C.C.P.)?
          You have requested an opinion "as to what expenses,
incurred by a county to which change of venue is made under
Art. 560 c.c.P., must be reimbursed by the county from which
venue was changed." You state that there are three specific
                          ou are interested in, to-wit: (1)
s~~~~~~O~fe~P,~~~~~r~~~*~ Food and Lodging of Jurors; and
    Cornensation of Appointed Counsel. We will deal with
each class in the above order.
          Articles 560 to 563, Vernon's Code of Criminal
Procedure, provide for a change of venue under certain
circumstances.
          (1) EXPENSES OF PRISONERS: Vernon's Code of
Criminal Procedure contains five Articles that govern expenses
of prisoners from another county. Article 1037 recites:
         "Each county shall be liable for all expense
    incurred on account of the safe keeping of prisoners
    confined in jail or kept under guard, except prisoners
    brought from another county for safe keeping, or on
    habeas corpus or change of venue; in which cases, the
    county from which the prisoner is brought shall be
    liable for the expense of his safe keeping." (Emphasis
    added)




                             -1781-
Hon. James E. Barlow, page 2 (C-375)


Article 1040 recites in part:
          "For the safe keeping, support and maintenance
     of prisoners confined in jail or under guard, the
     sheriff shall be allowed the following charges:
          n. . .

          "2 . For support and maintenance, for each
     prisoner for each day such an amount as may be
     fixed by the commissioners court, provided the
     same shall be reasonably sufficient for such
     purpose, and in no event shall it be less than
     forty cents per day nor more than seventy-five
     cents per day for each prisoner. The net
     profits shall constitute fees of office and
     shall be accounted for by the sheriff in his
     annual report as other fees now provided by
     law. The sheriff shall in such report furnish
     an itemized verified account of all expenditures
     made by him for feeding and maintenance of
     prisoners, accompanying such report with
     receipts and vouchers in support of such items
     of expenditure, and the difference between such
     expenditures and the amount allowed by the
     commissioners court shall be deemed to constitute
     the net profits for which said officer shall
     account as fees of office.
          “3 . For necessary medical bill and
     reasonable extra compensation for attention
     to a prisoner during sickness, such an amount
     as the commissioners court of the county where
     the prisoner is confined may determine to be
     just and proper.
               For reasonable funeral expenses in
     case i!'death."
Article 1042 states:
          "The sheriff shall pay the expenses of
     jurors impaneled in cases of felony (except
     when they are paid by the juror himself), the
     expenses of employing and maintaining
                                         - a guard,




                       ing articles.

                           -i782-
Hon. James E. Barlow, page 3 (C-375)


Article 1048 provides:
          "If the expenses incurred are for the safe-
     keeping and maintenance of a prisoner from
     another county the sheriff shall make out a
     separate acco&   therefor, and submit the same
     to~the county judge of his county, who shall
     carefully examine the same, write thereon his
     approval for such amount as he finds correct
     and sign and date such approval officially."
     (Emphasis added)
Article l&p   reads as follows:
          "The account mentioned in the preceding,
     article shall then be presented to the commis-
     sioners court of the county liable for the same,
     at a regular term of such court; and such court
     shall, if the charges therein be in accordance
     with law, order a draft issued to the sheriff
     upon the county treasurer for the amount allowed."
     -(Emphasisadded)
          It is our opinion that all of the above articles are
to be considered together in determining the liability for
exnenses of nrisoners from another county. Certainly the


the county in which the criminal action originated.
          (2) FOOD AND LODGING OF JURORS: Vernon16 Code of
Criminal Procedure also contains four Articles that govern
the expenses of a jury that has been impaneled to hear a case
on change of venue from another county. Article 1038 states:
            "The Sheriff of each County shall, with the
     approval of the Commissioners Court, provide food
     and lodging for jurors empaneled in a felony case
     and jurors so empaneled shall be paid as other
     jurors are paid, in addition to such food and
     lodging e”   (Emphasis added)
Article 1042, Vernon's Code of Criminal Procedure, recites:
          "The sheriff shall pay the expenses of jurors
     impaneled -in cases of felony [except when they are
     paid by the juror himself), the expenses of employing
     and maintaining a guard, and to support and take care

                           -1783-
Hon. James E. Barlow, page 4 (c-375)
     of all prisoners, for all of which, he shall be
     reimbursed by the proper counte according to
     the rates fixed in the two preceding articles."
     (Emphasis added)
Article 1050, Vernon's Code of Criminal Procedure, reads
as follows:
          "In all causes where indictments have been
     presented against persons in one county and such
     causes have been removed by change of venue to
     another county, and tried iherein, the county from
     which such cause is removed shall be liable for all
     expenses incurred for pay of jurors in trying such
     causes." (Emphasis added)
Article 1051, Vernon's Code of Criminal Procedure, provides:




          The foregoing Articles taken together clearly state
that the County from which venue has been changed, shall pay
for the jurors' food and lodging.
          (3) COMPENSATION OF APPOINTED COUNSEL: Article 494a
of Vernon's Code of Criminal Procedure, clearly states that
appointed counsel shall be paid by the County wherein such trial
is held. Article $#+a recites in part:
          n
                 The fee allowed counsel shall be paid
     by the'co&ty wherein such trial is held and such
     sum to be paid from county funds, where such funds
     are available.
          11
            .   .   .   '   (Emphasis added)
          In a trial tried on change of venue from another
county, the county in which the criminal action originated is
responsible for the expenses of the prisoner and the costs of

                                  -i784-
Hon. James E. Barlow, page 5 (c-375)


,food and lodging for the jurors. However, the county wherein
 the trial is held is responsible for the compensation of
 appointed counsel.


          The county in which a case originated is
     liable for the expenses of keeping the prisoner
     and for the costs of food and lodging for the
     jurors where such case ;Ew,";;;dfn another county
     on a change of venue.           IIIsuch a case,
     the county wherein the trial ii held is liable for
     the compensation of appointed counsel.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General

                               By    &      "w--
                                    Roy B. Johnson
                                    Assistant
RBJ:sj
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Howard Fender
Malcolm Quick
Kerns Taylor
James Strock
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                           -i785-